﻿May I begin by
extending my warm congratulations to the President
upon his election. We have every confidence that his
stewardship of our proceedings will yield fruitful
results. Credit is due also to his predecessor, Mr. Han
Seung-soo, for his deft handling of our affairs. We also
congratulate Secretary-General Kofi Annan for the
leadership he has shown during the past year across a
very broad range of subjects. His inaugural remarks,
which have set the tone for our deliberations, are truly
praiseworthy. We welcome two new Members this
year, Switzerland and, soon, East Timor. We look
forward to working closely with them.
As we are all painfully aware, this has been a
very difficult year. The day of 11 September 2001
witnessed a dastardly act of barbaric terrorism. It also
united peace-loving peoples all over the world as never
before. As we continue our struggle to prevent the
resurgence of such atrocities, we must also address
ourselves seriously to the task of rooting out the causes
that spawn such behaviour. Any action in that respect
should be based on the widest possible international
consensus-building through consultations.
Bangladesh has been and shall always be a
committed and active partner in the coalition against
terrorism. We have taken every necessary step to share
information and assist in the curbing of terror. We have
sought to implement Security Council resolution 1373
(2001), which we ourselves helped to draft and adopt
last year as a member of the Council. At the regional
level, we are currently examining ways and means of
further strengthening the South Asian Association for
Regional Cooperation (SAARC) Regional Convention
on Suppression of Terrorism. Terror is totally
unconnected to any faith or region. It is a global
phenomenon that needs to be tackled by means that are
both legitimate and consensual.
Those methods include the promotion of
democracy and democratic values, respect for human
rights and the rule of law, the peaceful resolution of
conflicts, peace-building, cooperation towards
equitable economic development, the eradication of
poverty, gender equality, measures aimed at
confidence-building, mutual respect among races and
peoples, and harmony — not clashes — between
cultures. Those are the main pillars on which we must
build a world where hope will reign in place of despair.
In the construction of this edifice, the architect must be
the United Nations — which, with its Charter
principles and purposes — is the greatest institution
crafted by humankind.
Bangladesh is relentless in the pursuit of those
goals, both nationally and internationally. Our
problems, as all are aware, are many and varied. Of
roughly the size of the state of Wisconsin in the United
States, we have a population of 130 million people,
which makes us one of the largest nations in the world.
Centuries of colonial exploitation left us with
inadequate infrastructure and resources, and
5

constrained us in the trap of poverty. Subject to the
vagaries of nature, our economy was a gamble in
monsoons. Soon after our independence, in 1971, we
were perceived as an irredeemable basket case.
Since then, we have come a long way. We have
dedicated ourselves wholeheartedly to improving the
quality of life of our people and to their development.
Our policies were grounded in certain values dear to
our hearts. We have acted in the firm belief that
development is possible only against a matrix of
democracy, human rights and the rule of law; that
structures and institutions in society must be inclusive,
participatory and accountable; and that growth must be
pro-poor, pro-environment, pro-equity and pro-women.
In our view, tolerance among religions and an
appreciation of differing opinions must be imbedded in
the social psyche. Our rich intellectual heritage and
cultural tradition have been the source of home-grown
innovative ideas such as micro-credit and special
educational projects that have enabled us to initiate the
quiet revolution in our society that has led to a process
of huge societal transformation.
As a result, we have been able to achieve many
successes, which have been widely acclaimed. Despite
our being a traditional society, through effective family
planning programmes we were able to cut the
population growth rate by 50 per cent over the last two
decades. In agriculture, we now produce sufficient food
grains to feed our entire people. We have invested
heavily in human resources development and have
provided massive budgetary allocations for primary
and secondary education. Schooling up to twelfth grade
is free for girl students, and all are awarded stipends.
Gender mainstreaming is a major policy thrust. In
Bangladesh the empowerment of women receives the
highest priority. This is achieved mainly through
initiatives such as special provisions for education for
girl children, employment of women in the garment
industry, and micro-credit schemes that generate self-
employment for women. Global recognition of these
endeavours was manifest in our recent election to the
Committee on the Elimination of Discrimination
against Women.
Excellent cooperation exists between the
Government and civil society. Bangladesh hosts some
of the world's largest and most active non-
governmental organizations. In our development
process, we are ourselves in the driver's seat. A mix of
appropriate macro-economic policies and effective
utilization of external assistance has vastly reduced our
dependence on foreign aid. A document at the
International Conference on Financing for
Development, held at Monterrey, entitled “Successful
development: models for the twenty-first century” says
that
“The lesson in Bangladesh is that official
development assistance, when applied in
conjunction with a country's efforts to resolve its
own development challenges, can yield dramatic
results.”
Today what we seek is not compassion, largesse or
charity, but greater market access for our manufactured
products, fairer trade and more investment. We may
still have a long way to go, but we believe we are on
the right track.
At the international level, we are striving to
reinforce mutually beneficial and cooperative relations
with all countries. We are seeking, in concert with our
development partners, to achieve the Millennium
Development Goals. The special efforts made, and the
successes achieved, in Monterrey, Johannesburg and at
the special session on children have given us cause for
hope. It is now important for all of us to seriously get
down to implementing the promises made and to
achieving the targets set. We are happy that our image
abroad is one of a responsible, politically stable,
moderate, democratic and constructive member of the
international community. We have actively engaged our
neighbours in the development of cooperation and
understanding. As the Assembly will recall, it was
President Ziaur Rahman of Bangladesh who first
conceived of the concept of the South Asian
Association for Regional Cooperation. Today, our
Prime Minister, Begum Khaleda Zia, is also committed
to bringing the Asian cooperation dialogue to fruition.
As a demonstration of our commitment to global
stability and peace, we have voluntarily given up the
nuclear option and joined the Treaty on the Non-
Proliferation of Nuclear Weapons and the
Comprehensive Nuclear-Test-Ban Treaty. We actively
participate in peacekeeping operations, and are
currently one of the largest contributors of
peacekeepers in the United Nations.
I should note, however, that there are certain
issues that continue to trouble us. In South Asia, our
own region, the volatility of the situation between two
nuclear-capable countries is deeply worrisome.
6

Bangladesh encourages all concerned in South Asia to
exercise utmost restraint and seek solutions to their
differences through dialogue and meaningful
engagement.
After emerging from the most destructive episode
in its history, Afghanistan has yet to be given the
wherewithal for recovery and reconstruction. The
international community must redouble its efforts to
secure peace throughout Afghanistan and accelerate the
reconstruction and rebuilding of the country. Unless we
do so, the long-term security and stability of our region
will remain very uncertain.
In the Middle East, the continued denial of the
right of the Palestinian people to their own State and to
freedom greatly concern us. The continued illegal
occupation of Palestinian land, the trampling of human
rights and the atrocities perpetrated against the
Palestinian people by Israel must end immediately.
Serious efforts must be resumed to seek a
comprehensive solution to the problem — a solution
that addresses the legitimate concerns of the
Palestinian people.
We welcome the announcement made in Baghdad
with regard to the return of the weapons inspectors, and
we see this as a significant step towards the fulfilment
of obligations under Security Council resolutions.
The havoc wrought in Africa by ethnic conflict,
disease and famine is very disturbing. The financial
turmoil in Latin America is a matter of anxiety for all
of us. Commitments to the least developed countries
remain largely unfulfilled. The existence of large trade-
distorting subsidies that impede development is
painfully clear. Restrictions on the movement of factors
of production, including manpower, remain a major
impediment to progress. Lack of consideration of the
emotional and human aspects of people's movement
across frontiers remains a great source of pain. The
concept of a global fund for poverty alleviation
financed through some form of international taxation is
also worth considering. These are issues that we, with
our limited capacity, can do little to influence —
though in our modest way we will do our very best to
help. Those who can must do more.
For our part, we will play an effective role — as
we are indeed doing — in all international forums. In
the World Trade Organization we will continue to work
with others to implement the development objectives of
the Doha Round and to pursue fairer trade. We will
cooperate with the international monetary institutions
and other agencies, funds and programmes to promote
the welfare of our people and those of a comparable
milieu. Working within the United Nations, we shall
endeavour in every possible way to strengthen its
institutions and to support reforms that will render
them more participatory, representative and
democratic. These are pledges that are enshrined in the
vision for the future of the Government of the People's
Republic of Bangladesh under the dynamic leadership
of Begum Khaleda Zia. They are commitments that are
at the core of the Bangladeshi ethos.
